Judgment, Supreme Court, New York County (Lewis Stone, J.), rendered July 16, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 572 to 11 years, unanimously affirmed.
Giving deference to the trial court’s ability to observe de*292meaner, we conclude that the court properly granted the People’s challenge for cause to a prospective juror (see People v Williams, 63 NY2d 882, 885 [1984]). Viewed as a whole, the panelist’s responses established that he was too biased against the police to serve as an impartial juror in a case turning on police credibility (see People v Shtilman, 278 AD2d 5 [2000], lv denied 96 NY2d 787 [2001]).
The court properly admitted evidence of an uncharged drug transaction that occurred immediately after the charged sale. This testimony tended to complete the narrative, and it was relevant to the contested issues of identity and acting in concert (see e.g. People v Garcia, 276 AD2d 270 [2000], lv denied 95 NY2d 963 [2000]). Furthermore, the evidence was rehable, and the limiting instructions included in the court’s final charge prevented any prejudice.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims. Concur—Buckley, P.J., Nardelli, Saxe and Marlow, JJ.